          Case 1:21-cv-02714-JPO Document 9 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SOUTHWEST MARINE AND
 GENERAL INSURANCE COMPANY,
 et al.,                                                           21-CV-2714 (JPO)
                     Plaintiffs,
                                                                         ORDER
                     -v-

 MAIN STREET AMERICA
 ASSURANCE COMPANY,
                                Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, Westchester County, on March

30, 2021, and assigned to this Court on April 7, 2021. Counsel for the plaintiff is directed to file

an appearance with this Court no later than April 22, 2021.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

April 15, 2021.

       SO ORDERED.

Dated: April 7, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
